

116 HR 4705 IH: Safe at Home Act
U.S. House of Representatives
2019-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4705IN THE HOUSE OF REPRESENTATIVESOctober 16, 2019Ms. McCollum (for herself, Mrs. Hartzler, Mr. Smith of Missouri, Mr. Phillips, Ms. Norton, Mrs. Watson Coleman, Mrs. Dingell, Ms. Kuster of New Hampshire, Mr. Fitzpatrick, and Ms. Gabbard) introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require executive agencies and Federal courts to comply with address confidentiality programs,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Safe at Home Act. 2.Executive agency and Federal court compliance with State address confidentiality programs (a)In generalEach executive agency and Federal court shall accept, for any purpose for which an individual is required to provide an address to the agency or court, an address designated to that individual pursuant to an address confidentiality program.
 (b)Exemption from liabilityA participant shall not be subject to Federal regulatory, civil, or criminal penalties for providing a designated address in lieu of the participant’s actual physical address.
 (c)Regulatory compliance with address confidentiality programsNot later than 1 year after the date of the enactment of this Act, each executive agency shall review and, as necessary, modify existing regulations to comply with this Act.
 (d)Compliance with address confidentiality program procedures and exemption from FOIAIn the case of an executive agency or Federal court seeking to acquire the actual physical address of a participant, the agency or court shall comply with any applicable procedures of the address confidentiality program for acquiring such address. Upon acquiring such an address, the address shall be considered confidential, and shall not be subject to any request pursuant to section 552 of title 5, United States Code (commonly referred to as the Freedom of Information Act), except that in extreme circumstances a court may order the disclosure of that address pursuant to such request subject to a protective order against further disclosure.
 (e)Prompt notification upon termination from participationIf an individual’s participation in an address confidentiality program is terminated, that individual shall promptly notify each executive agency or Federal court that accepted a designated address under subsection (a).
 (f)DefinitionIn this Act: (1)Address confidentiality programThe term address confidentiality program means a program implemented pursuant to State law that provides a designated address, provides a mail-forwarding service, and is designated by the program participant as their legal agent to receive service of process.
 (2)Designated addressThe term designated address means an address assigned by an address confidentiality program for a program participant to use in lieu of the participant’s actual physical address.
 (3)Executive agencyThe term executive agency has the meaning given the term in section 105 of title 5, United States Code, except that such term does not include the Census Bureau.
 (4)ParticipantThe term participant means an adult or minor who is enrolled in an address confidentiality program. (5)Physical addressThe term physical address means a program participant’s actual home, school, or employment address.
 (6)StateThe term State means each of the States, the District of Columbia, each territory or possession of the United States, and each federally recognized Indian Tribe.
				